Citation Nr: 1207235	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  07-02 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a psychiatric disorder other than hysterical neurosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in October 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The appeal was certified to the Board as a claim of entitlement to service connection for a psychiatric disorder claimed as depression.  However, the Veteran has been service-connected for a psychiatric disability, characterized as hysterical neurosis, since February 1987.  The Board has accordingly recharacterized the issue as reflected on the title page.
 
In March 2010 the Board remanded the case to the RO for further development.  The file has now been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran is service-connected for hysterical neurosis, which was first diagnosed in service.

2.  Under current diagnostic criteria, the Veteran's service-connected hysterical neurosis is more correctly characterized as bipolar disorder.

3.  The Veteran does not have an acquired psychiatric disorder other than hysterical neurosis/bipolar disorder that is etiologically related to active service.
CONCLUSION OF LAW

An acquired psychiatric disorder other than hysterical neurosis/bipolar disorder was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

Complete notification, to include the disability-rating and effective date elements of a service-connection claim, was provided to the Veteran by letter in June 2006, and the Veteran had ample opportunity to respond prior to issuance of the October 2006 rating decision on appeal.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran's service treatment records (STRs) are of record, as are the Veteran's post-service Social Security Administration (SSA) records and treatment records from those VA providers identified by the Veteran as potentially having relevant treatment records.  The RO has made exhaustive attempts to obtain other post-service treatment records from various military and private hospitals under a number of different patient names, all unavailing, and in those cases appropriate statements of nonavailability have been procured regarding Federal hospitals and the Veteran has been advised of those private providers who were unresponsive.  The Veteran has also been afforded a VA examination.  In this regard, the Board notes in its March 2010 Remand, it had sought responses to a number of specific questions following examination of the Veteran.  This, however, anticipated more than one psychiatric diagnosis as a result of the requested examination.  As that did not occur, it is considered that there has been substantial Remand compliance.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duties to notify and assist has prejudiced her in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

Applicable Laws and Regulations

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Certain chronic disabilities, such as a psychosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Evidence and Analysis

The Board noted in its March 2011 remand that the Veteran is already service-connected for a psychiatric disorder (hysterical neurosis, disassociated-type).  That illness, in part, was the reason for the Veteran's discharge from service in July 1979 after serving slightly more than one year.

Service treatment records (STRs) show that in December 1978, while undergoing treatment at Letterman Army Medical Center (AMC) for residuals of a motorcycle accident, the Veteran became incoherent and was clinically diagnosed with hysterical dissociative reaction.  She appeared to return to her premorbid condition and was placed on convalescent leave, and was eventually returned to duty in January 1979.  In April 1979 she was treated for another motorcycle accident, with possible concussion and mental confusion.  In May 1979 she presented to the Letterman AMC emergency room in a disoriented state, unable to recognize her co-workers and also complaining of vague fears of physical threat.  She underwent a Medical Evaluation Board (MEB) in May 1979 that noted current psychiatric diagnosis of hysterical neurosis, dissociative type, chronic, treated and improved, manifested by frequent episodes of alteration of identity with amnesia.  The MEB recommended the Veteran be evaluated by a Physical Evaluation Board (PEB) for separation from service.  A PEB in June 1979 duly recommended that the Veteran be medically discharged from service due to current psychiatric disability (hysterical neurosis, dissociative type, with moderate social and industrial impairment) and physical disability (anterior medial rotary instability of the left knee, mild).

A rating decision in November 1979 granted service connection for hysterical neurosis, dissociative-type, and assigned an evaluation of 10 percent disabling effective from the day after the Veteran's discharge from service.  

In July 1981 the Veteran underwent a psychiatric examination for VA purposes at the Fifth Army General Hospital (she was at that time a civilian employee of the Army and also the dependant spouse of an active duty soldier).  The Veteran narrated that she began experiencing dissociative episodes as a child.  These episodes were repeated until she entered active duty, but she did not seek treatment or report the episodes.  While on active duty she had dissociative episodes (as cited above in STRs) and was diagnosed with hysterical neurosis, dissociative type as well as post-concussive syndrome.  Following discharge from service she continued to have amnesic episodes whenever confronted with intense situations (conflicts, fights, or confrontations) but with therapy the amnesic treatments were minimal, infrequent and did not impair her ability to work.  The psychiatrist's impression was history of hysterical neurosis, dissociative type, existed prior to service and with good occupational and social adjustment.

In May 1984 the RO discontinued the Veteran's benefit payments because she had repeatedly failed to report for VA examination.

The Veteran had a VA psychiatric examination in February 1987 in which she reported a traumatic childhood and also reported history of psychiatric disorders on both her mother's and father's sides of the family.  She also described having endured spousal abuse in two of her three previous marriages.  She described psychiatric treatment since 1985 and history of several suicide attempts as well as wide mood swings.  She also asserted she had voluntarily relinquished her VA disability benefits in 1982 because she was feeling good and did not feel entitled to such payment.  The examiner performed a mental status examination (MSE) and noted observations in detail.  The examiner diagnosed probable bipolar illness (Axis I) and cyclothymic personality with no evidence of any current dissociative or hysterical neurosis (Axis II).

As a result of the VA examination above the RO issued a rating decision in April 1987 that reduced the evaluation of the Veteran's psychiatric disability, still characterized as dissociative-type hysterical neurosis, from 10 percent to 0 percent  (noncompensable) effective from the date of the examination.  The noncompensable disability evaluation has been continued on several subsequent rating decisions, most recently in June 2005, and is not an issue on appeal before the Board.

The Veteran had a motor vehicle accident in March 1987 in which the car in which she was riding was hit head-on by a drunk driver.  She was treated initially at Baptist Hospital and was later transferred to Biloxi VA Medical Center (VAMC) for domiciliary care.  Extensive treatment notes are of record and show closed head injury with secondary dementia (see VA medical certificate in July 1987).  The Veteran was treated in a VA behavioral medication/cognitive rehabilitation group, along with other patients who had experienced head trauma or stroke, due to her symptoms of behavioral outbursts and communication deficits; her symptoms were variously characterized as depression, anxiety or posttraumatic stress disorder (PTSD).  

In May 1988 the Veteran submitted a request that she be service-connected for PTSD, which she asserted was a result of the accident in 1987.  Psychiatric examination was scheduled in November 1988 but the Veteran failed to report for examination.  The RO issued a rating decision in December 1988 that the claim was being denied for failure to prosecute the claim (i.e., failure to report for examination).  

The Veteran had a VA psychiatric examination in April 1990 in which she cited the accident in 1987, resulting in a near-death experience with extensive physical injuries and brain damage.  The examiner performed an MSE and noted observations in detail, including the Veteran's account of nightmares about the automobile accident.  The examiner stated that the Veteran did not have dissociative episodes anymore and that all of her present difficulties could be attributed to brain damage sustained in the car wreck. The examiner diagnosed dissociative-type hysterical neurosis by history, although none found on current examination; organic personality syndrome; and, PTSD.  

In July 1990 the RO issued a rating decision that continued the current noncompensable rating for dissociative-type hysterical neurosis and denied service connection for PTSD.

The Veteran presented to the VA urgent care clinic (UCC) in February 2005 complaining of depression, PTSD and needing medications.  The staff physician noted history of brain damage secondary to auto accident 17 years before and depression for the past 4-5 months; the physician's impression was depression.   

A rating decision in June 2005 denied service connection for brain damage, based on a conclusion that the Veteran's brain damage was from an auto accident in 1987 after discharge from service.  The same rating decision continued the current noncompensable rating for dissociative-type hysterical neurosis.

A VA home-based primary care (HBPC) evaluation, prepared by a nurse practitioner (NP) and dated in October 2005, notes diagnosis of depressive disorder.  A VA outpatient treatment note dated in February 2006 also notes provisional diagnosis of depressive disorder.   Thereafter, in May 2006, the Veteran submitted the instant claim on appeal, asserting entitlement to service connection specifically for depression.

The Veteran had a VA psychiatric examination in June 2006.  The examiner noted the Veteran was not a reliable historian, having by her admission no memory prior to 1978.  She reported history of a motorcycle accident in service in which she injured her left knee and also reported being in a head-on collision with a drunk driver, which she erroneously asserted had happened in service (as noted above, that accident happened in 1987).  The examiner performed an MSE and noted observations in detail.  The examiner diagnosed cognitive disorder not otherwise specified (NOS) and dysthymic disorder.  The examiner stated that cognitive disorder and dysthymic disorder are separate chronic conditions but did not provide an opinion regarding the etiology of either disorder.

The Veteran submitted a Statement in Support of Claim in June 2006 in which she asserted she was currently depressed because she was unable to work, had lost her home and possessions, and had no prospects for the future.  

A VA HBPC treatment note in June 2006 shows depressive symptoms associated with financial problems and lack of employment.  In July 2006 her depressive symptoms had worsened and she was discharged from the HBPC program to continue care in the VA community-based outpatient clinic (CBOC).  Her discharge from HBPC notes primary diagnosis of chronic brain damage and several secondary diagnoses including depressive disorder.

The Veteran had an initial VA mental health clinic (MHC) evaluation in July 2006 in which she reported having had mood swings even before the automobile accident; she reported her mother was on medication for bipolar disorder and her brother also had psychiatric problems.  The clinician, a nurse, performed an MSE and noted observations in detail.  The clinician diagnosed mood disorder NOS.

Thereafter, VA MHC notes dating from July-September 2006, written by a psychologist, show treatment for personality change due to traumatic brain injury (TBI), combined type (labile, disinhabited, aggressive); depressive disorder NOS; and, cognitive disorder NOS.  Although the attending psychologist did not provide an etiology for the diagnosed disorders, review of the treatment notes indicates the Veteran's current psychiatric disorder was attributed to the residuals of her motor vehicle accident in March 1987, which had caused the TBI and resultant cognitive impairment.  Also, treatment notes show the Veteran attributed her history of depressed mood to multiple psychosocial factors such as inability to drive, lack of friends and social life, financial problems and unemployment, none of which are related to service.

In October 2006 the RO issued the rating decision on appeal, denying service connection for depression.  The rating decision notified the Veteran that although depressive disorder had been diagnosed after service there was no evidence showing the disorder occurred in or was caused by service.

In her substantive appeal, received in January 2007, the Veteran asserted she had an awful childhood due to a bipolar mother.  She had come to understand that her period of service, with exposure to authority figures, triggered her latent childhood depression.  

The Veteran's current VA active problems list includes cognitive disorder NOS, bipolar disorder NOS, chronic PTSD and depressive disorder NOS.  Recent VA mental health clinic (MHC) notes show concurrent diagnoses of PTSD, bipolar disorder and recurrent major depressive disorder (MDD).  Of note, the MHC treatment notes reflect bipolar disorder, rather than hysterical neurosis, as the Veteran's service-connected diagnosis.

The Veteran had a VA review examination in January 2011, performed by a VA psychologist who reviewed the claims file.  The psychologist noted he had examined the Veteran in May 2010 and had diagnosed current bipolar disorder NOS.  The psychologist stated he had not diagnosed current hysterical neurosis because such diagnosis was no longer recognized in the Diagnostic and Statistical Manual (DSM) of the American Psychiatric Association; however, the Veteran's current bipolar disorder NOS is a manifestation of her service-connected hysterical neurosis, dissociated.  

The examiner stated that review of the file showed the Veteran had confided to a number of examiners, including the present reviewer, that her abuse experiences and mental health problems in response to that abuse (and possibly in response to a developing bipolar disorder) started many years before active service.  There was also a very strong history of psychiatric problems in her family.  Dissociative episodes began in childhood and continued in service, with depressive symptoms and mood swings after service.   For these reasons, the reviewer considered the Veteran's mental health issue to be one of bipolar disorder that began manifesting itself in childhood; there was no evidence that the preexisting mental disorder was aggravated by service, since her symptoms were at least as severe prior to entrance into service.  In sum, based on the Veteran's own statements to the reviewer and her statements to other clinical providers of record, the reviewer disagreed with the Veteran being service-connected for any mental disorder.  If service connection were to be continued, the diagnosis for the disability should be changed to bipolar disorder NOS as the more modern and appropriate classification for the Veteran's documented symptom history.      

As noted by a VA psychiatrist in October 2010, the Veteran has a "complex psychiatric history."  The Board finds at the outset that medical evidence of record, in the form of the VA review examination and the VA MHC treatment notes, shows the Veteran's diagnosed bipolar disorder is the correct current characterization of her already service-connected hysterical reaction.  Thus, service connection for bipolar disorder is already in effect and will not be considered further.

In regard to any diagnosed acquired psychiatric disorder other than hysterical neurosis/bipolar disorder (to include organic personality syndrome, PTSD, cognitive disorder NOS, mood disorder NOS, dysthymic disorder, depression, depressive disorder NOS or MDD), there is no competent medical opinion of record associating such disorder(s) to service, and in fact the VA review opinion shows that the Veteran does not have a current psychiatric disorder, however diagnosed, that is due to service.  To the degree that clinical evidence ascribes the Veteran's current cognitive and depressive symptoms to any particular etiology, those symptoms are attributed to the post-service TBI in 1987.    

The Board notes the opinion of the VA examiner that the Veteran should not be service-connected for any psychiatric disability, to include bipolar disorder, but the propriety of service connection is not an issue before the Board.  Further, the Veteran has been service-connected for hysterical reaction since 1987; service connection for any disability that has been in effect for 10 or more years will not be severed, except upon a showing that the original grant was based on fraud or it is clearly shown from military records that the person concerned did not have the requisite service or character of discharge.  See 38 C.F.R. § 3.957.  

Similarly, the examiner stated that the Veteran's bipolar disorder preexisted service and was not aggravated during service, but since the Veteran is already service-connected for that disorder the question of preexisting disorder, and aggravation thereof in service, is not relevant to the issue on appeal. 

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the medical evidence of record in the form of her correspondence to VA and her assertions to various medical providers.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Accordingly, the Veteran is competent to report psychiatric symptoms before, during and after service.  However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  The Veteran is accordingly not competent to assert that any psychiatric symptoms before, during or after service were due to an acquired psychiatric disorder other than bipolar disorder, for which service connection is already in effect.  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  As explained above, competent and uncontroverted medical opinion of record shows the Veteran does not have a psychiatric disorder other than hysterical neurosis/bipolar disorder that is arguably related to service.

In sum, the Board has found the Veteran does not have an acquired psychiatric disorder other than hysterical neurosis/bipolar disorder that is etiologically related to service.  Accordingly, the criteria for service connection are not met and the claim must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Service connection for a psychiatric disorder other than hysterical neurosis/bipolar disorder is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


